DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Feigelson (Reg. No. 59,022) on June 15, 2022.

1.	(Original)	A channel state information-reference signal (CSI-RS) sending method, comprising:
receiving capability indication information of each user equipment (UE) in a cell;
determining N transmission schemes based on the capability indication information, wherein N is greater than or equal to 2, and a total quantity of CSI-RSs corresponding to the N transmission schemes is greater than 40;
configuring CSI-RS resources to be multiplexed by the CSI-RSs corresponding to the N transmission schemes, wherein the CSI-RS resources are radio sending resources carrying the CSI-RSs corresponding to the N transmission schemes;
and sending, to a corresponding UE based on each of the N transmission schemes, a CSI- RS that is carried on the CSI-RS resource and that corresponds to the corresponding transmission scheme.

2.	(Original)	The CSI-RS sending method according to claim 1, wherein the configuring CSI- RS resources to be multiplexed by the CSI-RSs corresponding to the N transmission schemes comprises:
configuring a time domain resource to be occupied by the CSI-RS corresponding to each of the N transmission schemes, so that the time domain resource occupied by the CSI-RS corresponding to each of the N transmission schemes is different from a time domain resource occupied by a CSI-RS corresponding to another transmission scheme;
and/or configuring resource blocks (RBs) to be used, in a staggered manner, by the CSI-RSs corresponding to the N transmission schemes, wherein a total quantity of resource elements (Res) occupied on each used RB is less than or equal to 40;
and/or configuring a code resource for each of the N transmission schemes, so that CSI-RSs that occupy a same RE but correspond to different transmission schemes are encoded based on different code resources.

3.	(Original)	The CSI-RS sending method according to claim 2, wherein the configuring a time domain resource to be occupied by the CSI-RS corresponding to each of the N transmission schemes comprises:
configuring a subframe offset of a sending periodicity of the CSI-RS corresponding to each of the N transmission schemes, so that the subframe offset of the sending periodicity of the CSI-RS corresponding to each of the N transmission schemes is different from a subframe offset of a sending periodicity of the CSI-RS corresponding to the another transmission scheme.

4.	(Original)	The CSI-RS sending method according to claim 3, wherein the configuring a time domain resource to be occupied by the CSI-RS corresponding to each of the N transmission schemes further comprises:
configuring a start sending moment of the CSI-RS corresponding to each of the N transmission schemes, so that the start sending moment of the CSI-RS corresponding to each of the N transmission schemes is different from a start sending moment of the CSI-RS corresponding to the another transmission scheme.

5.	(Original)	The CSI-RS sending method according to claim 2, wherein the configuring resource blocks (RBs) to be used, in a staggered manner, by the CSI-RSs corresponding to the N transmission schemes comprises:
determining a start RB for sending the CSI-RSs corresponding to the N transmission schemes;
and sequentially configuring, starting from the start RB, an (i+nN)th RB as an RB to be used by a CSI-RS corresponding to an ith transmission scheme in the N transmission schemes, wherein i is greater than or equal to 1 and less than or equal to N, and n is an integer greater than or equal to 0.
6.	(Original)	The CSI-RS sending method according to claim 2, wherein the configuring resource blocks (RBs) to be used, in a staggered manner, by the CSI-RSs corresponding to the N transmission schemes comprises:
determining a start RB for sending the CSI-RSs corresponding to the N transmission schemes;
grouping the CSI-RSs corresponding to the N transmission schemes into m groups, wherein a quantity of CSI-RSs comprised in each of m-1 groups is 40, and a quantity of CSI- RSs comprised in one group is less than or equal to 40;
and sequentially configuring, starting from the start RB, a (j+nm)th RB as an RB corresponding to a jth group of CSI-RSs in the m groups of CSI-RSs, wherein j is greater than or equal to 1 and less than or equal to m, and n is an integer greater than or equal to 0.

7.	(Original)	The CSI-RS sending method according to claim 2, wherein when N is an even number, the configuring a code resource for each of the N transmission schemes comprises:
grouping the N transmission schemes in pairs, to obtain N/2 transmission scheme groups;
configuring one code group corresponding to each of the N/2 transmission scheme groups, wherein the one code group comprises two mask sequences that are orthogonal to each other, and the two mask sequences have a one-to-one correspondence with two transmission schemes in the corresponding transmission scheme group;
and encoding, based on a mask in a corresponding mask sequence, the CSI-RS corresponding to each of the N transmission schemes.

8.	(Original)	The CSI-RS sending method according to claim 2, wherein when N is an odd number, the configuring a code resource for each of the N transmission schemes comprises:
adding one virtual transmission scheme having no corresponding CSI-RS;
grouping N+1 transmission schemes in pairs, to obtain (N+1)/2 transmission scheme groups;
configuring one code group corresponding to each of the (N+1)/2 transmission scheme groups, wherein the one code group comprises two mask sequences that are orthogonal to each other, two transmission schemes, in each of (N+1)/2-1 transmission scheme groups that are in the (N+1)/2 transmission scheme groups and that do not comprise the virtual transmission scheme, have a one-to-one correspondence with two mask sequences in a code group corresponding to each of the (N+1)/2-1 transmission scheme groups, and a transmission scheme, other than the virtual transmission scheme and in a transmission scheme group comprising the virtual transmission scheme, corresponds to any mask sequence in a code group corresponding to the transmission scheme group;
and encoding, based on a mask in a corresponding mask sequence, the CSI-RS corresponding to each of the N transmission schemes.

9.	(Original)	The CSI-RS sending method according to claim 2, wherein the configuring a code resource for each of the N transmission schemes comprises:
when the N transmission schemes correspond to different quantities of CSI-RSs, combining CSI-RSs corresponding to transmission schemes that are in the N transmission schemes and that each correspond to a quantity of CSI-RSs less than a largest quantity of CSI- RSs corresponding to a transmission scheme in the N transmission schemes, to obtain Z CSI- RS sequences in total, wherein in the Z CSI-RS sequences, a quantity of CSI-RSs of each of Z-1 CSI-RS sequences is equal to the largest quantity of CSI-RSs corresponding to the transmission scheme in the N transmission schemes, a quantity of CSI-RSs of one CSI-RS sequence is less than or equal to the largest quantity of CSI-RSs corresponding to the transmission scheme in the N transmission schemes, and Z is less than or equal to N;
respectively configuring Z mask sequences for the Z CSI-RS sequences;
and encoding, based on a mask in a corresponding mask sequence, each CSI-RS in the Z CSI-RS sequences.

10.	(Original)	The CSI-RS sending method according to claim 7, wherein the configuring a code group corresponding to a transmission scheme group comprises:
when the N transmission schemes correspond to the different quantities of CSI-RSs, determining whether a quantity of transmission schemes corresponding to the largest quantity of CSI-RSs is 1;
and when the quantity of transmission schemes corresponding to the largest quantity of CSI- RSs is 1, configuring a quantity of masks in each of the mask sequences to be a target quantity, wherein the target quantity is the largest quantity of CSI-RSs corresponding to the transmission scheme in the N transmission schemes, or a second largest quantity of CSI-RSs corresponding to a transmission scheme in the N transmission schemes;
or when the quantity of transmission schemes corresponding to the largest quantity of CSI- RSs is not 1, configuring a quantity of masks in each of the mask sequences to be the largest quantity of CSI-RSs.

11.	(Original)	The CSI-RS sending method according to claim 7, wherein after the configuring a code group, the method further comprises:
sending each group of masks to UE corresponding to a corresponding transmission scheme.

12.	(Original)	A channel state information-reference signal (CSI-RS) sending device, comprising modules configured to perform the CSI-RS sending method according to claim 1.

13.	(Original)	A base station, comprising a processor and a memory, wherein the memory is configured to store a program instruction;
and the processor is configured to invoke and execute the program instruction stored in the memory, so that the base station performs the CSI-RS sending method according to claim 1.

14.	(Currently Amended) A non-transitory computer-readable storage medium, comprising an instruction, wherein when the instruction is run on a computer, the computer is enabled to perform the CSI-RS sending method according to claim 1.

Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	According to independent claim 1, the closest prior art Hugl (US PG Pub. No. 2019/0260428) discloses the ability of a user equipment (UE) to report its capability information to the base station/node B/eNB/gNB (please see paragraphs [0044], [0045]) and thus addressing the limitation(s) “receiving capability indication information of each user equipment (UE) in a cell”. Said capability information, in this case, is the maximum number of MIMO layers supported for PDSCH (please see paragraph [0045]). In response to receiving said information, the base station configures a maximum of 2 MIMO layers for transmission modes (TMs) TM9 and/or TM10 (please see paragraph [0045] for example) and thus addressing the limitation(s) “determining N transmission schemes based on the capability indication information, wherein N is greater than or equal to 2”.
	The prior art, however, does not clearly disclose the limitation of “a total quantity of CSI-RSs corresponding to the N transmission schemes is greater than 40” as claimed.
	Another close prior art Park (US PG Pub. No. 2018/0375561), paragraph [0152], discloses for each CSI-RS, configuring a plurality of antenna ports (such as four antenna ports) configured for CSI-RS transmission. Furthermore, the CSI-RS for each of the antenna ports is transmitted by a multiplexing scheme (i.e. CDM), please see paragraph [0153]). Even though Park discloses a CDM as a multiplexing scheme, none of the prior art(s) (as indicated above) clearly addresses the limitation(s) of “configuring CSI-RS resources to be multiplexed by the CSI-RSs corresponding to the N transmission schemes, wherein the CSI-RS resources are radio sending resources carrying the CSI-RSs corresponding to the N transmission schemed” as claimed.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

Examiner also found another prior art pertinent to applicant’s claimed invention:
Shimezawa (US Patent No. 9,185,743) - Discloses the terminal may report to the base station an indication “1” representing the fact that the mobile terminal supports channel state measurement reference signals for eight antenna ports, please see Col 9, lines 43-49. The base station in then sets for this mobile terminal, transmissions scheme (transmission mode) including the transmission scheme for transmission of up to eight layers (please see Col 9, lines 43-49). The prior art, however, does not address the missing feature(s) as explained above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474